Citation Nr: 0611925	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  98-17 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to a disability rating greater than 10 
percent for a surgical scar, status post 
nephropyelolithotomy.

3.  Entitlement to a compensable disability rating for 
history of nephrolithiasis (kidney stones).


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board remanded the case to the RO in December 2005.  The 
Board instructed the RO to schedule the veteran for a Travel 
Board hearing.  However, in correspondence dated in February 
2006, the veteran withdrew his request for a Board hearing.  
See 38 C.F.R. § 20.704 (2005).

In May 2005, the veteran was notified that he had 90 days to 
submit additional evidence.  The Board notes that the veteran 
submitted additional evidence (Social Security Administration 
records [SSA]) in October 2005, beyond the 90 day period 
without a waiver of RO consideration and without an 
explanation as why the evidence was late.  

In accordance with the applicable regulation, the Board will 
not consider this evidence though it pertains to extra-
schedular consideration for unemployability purposes.  The 
Board refers the evidence to the RO for the appropriate 
action.  See 38 C.F.R. §§ 20.800, 20.1304 (2005).  In any 
event, the SSA records do not provide a basis to find that 
new and material evidence has been received to reopen a claim 
for service connection for a low back disorder, that 
entitlement to a disability rating greater than 10 percent 
for a surgical scar, status post nephropyelolithotomy, is 
warranted, or that entitlement to a compensable disability 
rating for history of nephrolithiasis (kidney stones) is 
found.  

It is important for the veteran to understand that the fact 
he currently has a back disability does not provide medical 
evidence to support a finding that the current back 
disability is related to service from July 1980 to July 1983.  
Thus, the Board may proceed with this case.      

Moreover, after the RO issued its March 2005 supplemental 
statement of the case (SSOC), it obtained additional VA 
outpatient records dated from September 2003 to August 2005 
mostly discussing treatment for the veteran's psychiatric 
condition.  It did not issue another supplemental statement 
of the case (SSOC) after receipt of this evidence.  See 38 
C.F.R. §§ 19.31(b), 19.37 (2005).  However, although one 
entry in this evidence mentions low back pain, this evidence 
is not "pertinent" in that it does not speak to the 
etiology of the pain.  Therefore, the Board finds that any 
error in failing to furnish a SSOC is not prejudicial as to 
the low back claim.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Finally, the veteran perfected an appeal of the RO's February 
1998 denial of a 10 percent rating under 38 C.F.R. § 3.324, 
based on multiple noncompensable disabilities.  However, 
within a January 2004 rating decision, the veteran was 
awarded a 10 percent rating, effective August 11, 1997, for a 
nephropyelolithotomy scar.  Accordingly, the veteran's claim 
under 38 C.F.R. § 3.324 is now moot, and this issue is no 
longer before the Board. 


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in a December 1990 rating decision, which was confirmed by a 
July 1993 decision of the Board; the veteran did not appeal 
the Board decision.

2.  Evidence received since the July 1993 Board decision is 
either duplicative or cumulative and redundant of evidence 
previously of record, or does not bear directly and 
substantially upon the specific matter under consideration, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  With respect to the veteran's surgical scar, status post 
nephropyelolithotomy, subjective evidence includes complaints 
that the scar burns and itches; objective manifestations show 
a linear, at times tender scar with some inflammation, 35 
centimeters in length, 1 centimeter in width, with no 
consistent pain or tenderness, no deepness, no limitation of 
function, and with some pain along the scar when bending. 

4.  With respect to the veteran's history of nephrolithiasis 
(kidney stones), the objective evidence of record is negative 
for recurrent kidney stones requiring therapy, medical 
procedures related thereto, colic, catheter drainage, kidney 
infection, constant albuminuria, protein in the urine, 
hypertension, edema, lethargy, weakness, weight loss or gain.  


CONCLUSIONS OF LAW

1.  The July 1993 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1104 (2005).

2.  No new and material evidence has been received since the 
July 1993 Board decision to reopen a claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R.  § 3.156(a) (as in effect for claims filed 
prior to August 29, 2001).

3.  The criteria for a disability rating greater than 10 
percent for a surgical scar status post nephropyelolithotomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801-7805 
(2005); 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  
 
4.  The criteria for a compensable disability rating for a 
history of nephrolithiasis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.31, 
4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for a low back disorder a 
December 1990 rating decision.  In a July 1993 decision, the 
Board confirmed the denial.  The veteran did not initiate an 
appeal of that decision upon notice of the Board denial. 
Therefore, the Board's July 1993 decision, which subsumes the 
prior RO decision, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2005).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Board denied service connection for a low back disorder 
in a July 1993 Board decision because it found that there was 
no evidence of a low back disorder that was related in any 
way to active military service.  Evidence of record at the 
time of the July 1993 Board decision consists of service 
medical records (SMRs) dated from July 1980 to July 1983; a 
VA examination dated in March 1985; private medical records 
from 1985 to 1991; VA outpatient records from February 1985 
to October 1991; a transcript of a personal hearing dated in 
August 1991; and several statements submitted by the veteran.  

Evidence received since the July 1993 Board decision consists 
of several lay statements by the veteran; October 1997 VA 
dermatology and kidney examinations; VA X-rays dated in 
September 1997; VA outpatient records from August 1998 to 
August 2005; May 2002 VA dermatology and genitourinary 
examinations; October 2004 VA dermatology and genitourinary 
examinations; an August 2005 VA psychiatric examination; a 
transcript of a personal hearing dated in September 2004; and 
duplicates of SMRs.    

Initially, the Board finds that the copies of SMRs are 
duplicates of evidence of record at the time of the July 1993 
Board decision.  Therefore, these records are not new and 
cannot form the basis to reopen the claim.  

The Board finds that the following evidence is cumulative of 
evidence that was previously of record: several statements by 
the veteran to include statements associated with his notice 
of disagreement and substantive appeal; testimony from the 
veteran's September 2004 personal hearing.  The veteran's 
statements and his testimony merely repeat and summarize his 
contention that any back condition he presently has is 
related to back pain he experienced during service.  
Cumulative or redundant evidence is not new and material.    

In this regard, the veteran, as a layperson without 
ostensible medical expertise, is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's medical opinion can not provide a 
basis to reopen this claim. 

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and not cumulative or redundant of the record at the 
time of the July 1993 rating decision, it is not "material" 
within the meaning of 38 C.F.R. § 3.156(a).  Specifically, 
certain evidence in no way bears directly or substantially 
upon the low back matter under consideration.  In fact, the 
following evidence does not even relate to the veteran's low 
back condition: VA dermatology and genitourinary examinations 
in October 1997, May 2002, and October 2004; a VA psychiatric 
examination from August 2005; VA outpatient records from 
August 1998 to August 2005 pertaining to his kidney, 
psychiatric, Type II diabetes mellitus, peripheral neuropathy 
of the lower extremities secondary to his diabetes, and scar 
conditions.  Thus, these records are not material per 38 
C.F.R. § 3.156(a).

Finally, the remaining evidence, by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Specifically, VA treatment records dated in 
August 1998 to March 2001, August 2002, and August 2004 to 
September 2004 reflect complaints of back pain.  A September 
1997 X-ray of the back and an August 2002 back examination 
revealed normal findings with no diagnosis of a specific back 
condition.  More significant is the fact that none of these 
records speak to the etiology of the veteran's back pain.  
Hence, treatment for back pain, many years after service, 
without more, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a low back 
disorder.  The claim is not reopened.  38 U.S.C.A. § 5108.

With respect to the veteran's claims for increased ratings, 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's surgical scar status post nephropyelolithotomy 
is currently rated at 10 percent under Diagnostic Code (Code) 
7804 (superficial scars, painful on examination).  38 C.F.R. 
§ 4.118.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the other manifestations).  The veteran 
sustained this scar in service when he underwent a 
nephropyelolithotomy to remove kidney stones in December 
1981.   

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  

Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that in its March 2005 SSOC, the RO addressed 
both the old and new versions of the regulations.  Notice of 
the amended regulations was sent to the veteran in November 
2002 and again in June 2003.  His signed response indicated 
he had no further evidence or argument to present on the 
issue.  Therefore, the Board may also consider each version 
without determining whether doing so will be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

A scar disability may be evaluated under a variety of 
diagnostic Codes entitling the veteran to a higher rating 
under the old and new criteria.  However, under both the old 
and new criteria criteria, there is no evidence or contention 
by the veteran of a scar disfiguring the head, face, or neck 
(Code 7800).  Under the previous criteria, there is no 
evidence or contention by the veteran of a scar resulting 
from 2nd or 3rd degree burns (Codes 7801 and 7802).  
Therefore, these Codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Under the previous rating criteria, a maximum 10 percent 
rating is assigned under Codes 7803 and 7804 if a scar is 
superficial and poorly nourished with repeated ulceration or 
is superficial and tender and painful on objective 
demonstration, respectively.  Under Code 7805, other scars 
are rated according to limitation of function of the affected 
part.  38 C.F.R. § 4.118 (2002).

Under the amended rating criteria, Code 7801 provides for a 
10 percent rating a scar on other than the head, face, or 
neck, that is deep (associated with underlying soft tissue 
damage) or that causes limited motion with area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent rating 
is award if the area or areas exceeds 12 square inches (77 
sq. cm.).  A 30 percent rating is award if the area or areas 
exceeds 72 square inches (465 sq. cm.).  A 40 percent rating 
is award if the area or areas exceeds 144 square inches (929 
sq. cm.).  Under Code 7802, 10 percent rating is assigned if 
a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, affecting an area or areas of 144 square 
inches (929 sq. cm.) or greater.

Under the amended rating criteria, a superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating under Code 
7803.  Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating per 
Code 7804.  However, under Code 7805, limitation of function 
of the affected part, there is no substantive change from the 
prior regulation.  Compare 38 C.F.R. § 4.118 (2005), Code 
7805 with 38 C.F.R. § 4.118, Code 7805 (2002).  

Under both the old and new regulations, the Board finds that 
the overall disability picture does not more closely 
approximate the criteria for a disability rating greater than 
10 percent rating under any of the other potentially 
applicable diagnostic codes.  38 C.F.R. § 4.7.  

Specifically, the veteran complains of subjective itching and 
burning of the scar on the right side of his lower torso.  VA 
dermatology examinations conducted in December 1997, May 
2002, October 2004, and photos attached to the December 1997 
examination document a superficial scar 35 cm. in length (or 
10 inches) and 1 cm. in width on the right lower quadrant 
near the abdomen, providing evidence against this claim.  
Consequently, a 20 percent rating is not in order under the 
amended Code 7801 as the scar is not deep and the area of the 
scar does not exceed 12 square inches (77 sq. cm.).  

Furthermore, the examinations are consistent in recording a 
superficial scar with no consistent pain or tenderness, no 
deepness, no limitation of function, and with some pain along 
the scar when bending.  The scar is hyperpigmented and 
somewhat scaly, with a little inflammation because of 
itching.  The May 2002 examiner noted that the scar was 
moderately tender.  Otherwise, the evidence of record is 
negative for tenderness.  In any event, none of these 
characteristics entitle the veteran to a higher rating under 
any of the applicable diagnostic codes.  38 C.F.R. § 4.7.  
The Board finds that, as a whole, the post-service medical 
records provide evidence against the claim for a higher scar 
rating.  

In the light of the above discussion, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for the veteran's surgical 
scar status post nephropyelolithotomy.  38 C.F.R. § 4.3.
       
In regard to a compensable disability rating for history of 
nephrolithiasis (kidney stones), the veteran is currently 
rated at 0 percent (noncompensable) under Code 7508, 
nephrolithiasis.  38 C.F.R. §§ 4.115a, 4.115b.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a zero percent 
rating, a zero percent rating shall be assigned if the 
requirements for a compensable rating are not met). 

Under Code 7508, nephrolithiasis is to be rated as 
hydronephrosis (Code 7509), except for recurrent stone 
formation requiring one or more of the following: diet 
therapy; drug therapy; or, invasive or non-invasive 
procedures more than two times/year, in which case a 30 
percent evaluation is assignable.  38 C.F.R. § 4.115b.  

Under Code 7509, hydronephrosis, when there is only an 
occasional attack of colic, and there is no infection and no 
need for catheter drainage, a 10 percent rating is warranted.  
When there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  A 30 percent 
evaluation is assignable for hydronephrosis with frequent 
attacks of colic with infection (pyonephrosis), with kidney 
function impaired.  If the disability is severe, it is to be 
rated as renal dysfunction.  38 C.F.R. § 4.115b.  Thus, for a 
disability evaluation in excess of 30 percent to be 
assignable (i.e., a severe condition), renal dysfunction must 
be demonstrated.

For renal dysfunction, a 30 percent evaluation is warranted 
with albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Code 7101 
(per Code 7101, hypertension is 10 percent disabling if 
diastolic pressure is predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control).  38 C.F.R. 
§ 4.115a.  

For renal dysfunction, in order to warrant the next higher 
rating of 60 percent under Code 7509, the evidence must show 
constant albuminuria with some edema; or a definite decrease 
in kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101, 38 C.F.R. § 4.104 
(under Code 7101, hypertension is 40 percent disabling if 
diastolic pressure is predominantly 120 or more).      

For renal dysfunction, an even higher 80 percent evaluation 
pursuant to Code 7509 is warranted for persistent edema and 
albuminuria with BUN 40 to 80 mg %; or, creatinine 4 to 8 mg 
%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
38 C.F.R. §§ 4.115a.

The Board finds that a compensable disability evaluation 
(greater than 0 percent) is not warranted when utilizing 
Codes 7508, 7509, and the renal dysfunction provisions.  
38 C.F.R. § 4.7.  VA genitourinary examinations performed in 
October 1997, May 2002, October 2004, VA outpatient records 
from July 2002 to September 2004, and the veteran's own 
testimony at a September 2004 personal hearing demonstrate a 
rating no greater than a noncompensable (0 percent) rating 
under any applicable diagnostic Code.

That is, under Code 7508, there is no evidence of any calculi 
or kidney stones (see VA examinations and July 2000 
sonogram).  The VA examinations record no need for diet 
therapy, drug therapy, or invasive or non-invasive 
procedures.  At the September 2004 personal hearing, the 
veteran himself indicated that he had not recently passed any 
kidney stones, and he was not on any medication for kidney 
impairment.  Such an admission by the veteran himself 
provides very negative evidence against a higher rating. 
  
Similarly, when rating under Code 7509 for hydronephrosis, VA 
examinations documented no colic attacks, no infection, no 
impairment of kidney function (creatinine levels around 
generally remain around 1.0), and no catheter use or 
drainage.  Although VA outpatient records from August and 
September 2004 recorded symptoms of nausea, vomiting, 
abdominal pain, related low back pain, and fatigue, the 
veteran was diagnosed with abdominal and stomach pain related 
to his diabetic gastroparesis.  The veteran was diagnosed 
also with a renal cyst, but the October 2004 examiner opined 
that it was not related to any kidney problems.  
Significantly, examinations and tests of the prostate, 
bladder, and kidney including a August 2004 computerized 
tomography (CT) scan of the abdomen and pelvis were all 
unremarkable in terms of finding any specific kidney 
disorder.  Furthermore, the May 2002 VA examiner stated that 
any urinary symptoms the veteran suffered from were secondary 
to his "uncontrolled diabetes."    

Turning to an analysis under renal dysfunction, the medical 
evidence of record recorded normal blood pressure readings 
with no evidence of hypertension.  Moreover, any urinalysis 
conducted was negative for protein or constant albuminuria 
relative to a kidney disorder.  The record is also negative 
for evidence of swelling, lethargy, weakness, anorexia, 
weight loss or gain, or voiding issues related to any kidney 
disorder.

The Board acknowledges that although tests performed in 
association with the October 2004 VA genitourinary 
examination found the presence of microalbuminuria, the 
examiner found that the albuminuria present and the erectile 
dysfunction the veteran complained of were both most likely 
secondary to his diabetes mellitus.  Furthermore, the 
evidence of record, as whole, does not demonstrate constant 
albuminuria as required for a severe higher rating under Code 
7509.  The post-service medical records, as a whole, provide 
evidence against a higher rating for a history of 
nephrolithiasis (kidney stones).  
      
In summary, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for a 
history of nephrolithiasis.  38 C.F.R. § 4.3.  Without 
evidence of any of the symptoms required for a higher rating 
under Codes 7508 and 7509, a higher rating simply is not 
warranted.  38 C.F.R. § 4.130.  The appeal is denied.  

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the veteran's service-connected disabilities 
in order to justify a referral of the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  In this 
regard, an April 2003 VA outpatient note recorded that the 
veteran's inability to maintain employment is related to 
irritability and depression as a result of nonservice-
connected psychiatric issues, providing more evidence against 
this claim.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in April 2002, November 
2002, June 2003, and February 2004, as well as information 
provided in ratings decisions, statements of the case (SOCs), 
and SSOCs, the RO advised the veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  The Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that the adverse determination on appeal 
was issued in February 1998, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In any event, as stated above, the Board finds that 
the veteran has received all required VCAA notice, as well as 
all required assistance, as discussed below, such that there 
is no prejudice to the veteran.  Bernard, 4 Vet. App. at 392-
94.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements).  38 C.F.R. § 20.1102 (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).  

Moreover, the Board emphasizes that the veteran has made any 
showing or allegation of any defect in the provision of 
notice that resulted in any prejudice.  Finally, the Board 
notes that the February 2004 VCAA letter from the RO 
specifically asks the veteran to provide any evidence in his 
possession that supports his claim.  Pelegrini, 18 Vet. App. 
at 120-21. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, this notice must include discussion that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
appellant's claims for an increased rating, and the back 
claim is not reopened by way of submission of new and 
material evidence, any questions as to the effective date to 
be assigned are rendered moot.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  The RO received 
the petition to reopen the claim in August 1997.  Therefore, 
the amended regulations are not for application.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181, which held, in pertinent part, that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) require the VA 
by way of a specific notice letter to (1) notify the claimant 
of the evidence and information necessary to reopen the 
claim, (i.e., describe what new and material evidence is); 
(2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  

In this regard, the October 1998 SOC, April 2002 VCAA notice, 
and March 2005 SSOC define what new and material evidence is 
under the prior standard of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), which was in effect for claims filed before 
August 29, 2001.  The VCAA letters also advised the veteran 
of the evidence necessary to substantiate each element for 
service connection.  Finally, the October 1998 SOC and March 
2005 SSOC both advise the veteran of what specific evidence 
is missing - i.e., evidence of a current back disorder 
related to his military service.  Thus, the Board concludes 
the veteran was provided with sufficient notice under the 
Kent case.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
July 2003 and December 2005 remands.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA outpatient records, and several relevant 
VA medical examinations.  In a June 2003 statement, the 
veteran indicated that he has never been treated for any of 
the conditions on appeal in a private setting.  As there is 
no indication that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for a low back disorder is not 
reopened.  The appeal is denied.

A disability rating greater than 10 percent for a surgical 
scar status post nephropyelolithotomy is denied.

A compensable disability rating for history of 
nephrolithiasis (kidney stones) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


